          Case 2:17-cv-04540-WB Document 210-9 Filed 06/14/19 Page 1 of 10



                           The NEW ENGLAND JOURNAL of MEDICINE




        l~l__________o_ R_r_G_r_N_A_L_A_R_T_r_c_L_E_ _ _ _ _ _ _ _ ___.II

                 Thrombotic Stroke and Myocardial
              Infarction with Hormonal Contraception
          0jvind Lidegaard, Dr. Med. Sci., Ellen L0kkegaard, Ph.D., Aksel Jensen, M.Sc.,
                  Charlotte Wessel Skovlund, M.Sc., and Niels Keiding, M.Sc.



                                                ABSTRACT



        BACKGROUND

        Although several studies have assessed the risk of venous thromboembolism with                      From the Gynecologic Clinic 4232, Rigs-
        newer hormonal contraception, few have examined thrombotic stroke and myocardial                    hospitalet (0.L., C.W.S.), the Department
                                                                                                            of Obstetrics and Gynecology, Hiller0d
        infarction, and results have been conflicting.                                                      Hospital (E.L.), and the Department of
                                                                                                            Biostatistics (A.J., N.K.) - all at the Uni-
        METHODS                                                                                             versity of Copenhagen, Copenhagen. Ad-
                                                                                                            dress reprint requests to Dr. Lidegaard
        In this 15-year Danish historical cohort study, we followed nonpregnant women, 15 to                at Copenhagen University Hospital, Clinic
        49 years old, with no history of cardiovascular disease or cancer. Data on use of hor-              of Gynecology 4232, Blegdamsvej 9,
        monal contraception, clinical end points, and potential confounders were obtained                   Copenhagen DK-2100, Denmark, or at
                                                                                                            lidegaard@rh. region h.d k.
        from four national registries.
                                                                                                            Drs. Lidegaard and L0kkegaard contrib-
         RESULTS                                                                                            uted equally to this article.

        A total of 1,626,158 women contributed 14,251,063 person-years of observation,                      N EnglJ Med 2012;366:2257-66.
        during which 3311 thrombotic strokes (21.4 per 100,000 person-years) and 1725                       Copyright© 2012 Massachusetts Medical Society.

        myocardial infarctions (10.1 per 100,000 person-years) occurred. As compared with
        nonuse, current use of oral contraceptives that included ethinyl estradiol at a dose
        of 30 to 40 /Lg was associated with the following relative risks (and 95% confidence
        intervals) for thrombotic stroke and myocardial infarction, according to progestin
        type: norethindrone, 2.2 (1.5 to 3.2) and 2.3 (1.3 to 3.9); levonorgestrel, 1.7 (1.4 to 2.0)
        and 2.0 (1.6 to 2.5); norgestimate, 1.5 (1.2 to 1.9) and 1.3 (0.9 to 1.9); desogestrel,
        2.2 (1.8 to 2.7) and 2.1 (1.5 to 2.8); gestodene, 1.8 (1.6 to 2.0) and 1.9 (1.6 to 2.3);
        and drospirenone, 1.6 (1.2 to 2.2) and 1.7 (1.0 to 2.6), respectively. With ethinyl
        estradiol at a dose of 20 /Lg, the corresponding relative risks according to progestin
        type were as follows: desogestrel, 1.5 (1.3 to 1.9) and 1.6 (1.1 to 2.1); gestodene, 1.7
        (1.4 to 2.1) and 1.2 (0.8 to 1.9); and drospirenone, 0.9 (0.2 to 3.5) and 0.0. For trans-
        dermal patches, the corresponding relative risks were 3.2 (0.8 to 12.6) and 0.0, and
        for a vaginal ring, 2.5 (1.4 to 4.4) and 2.1 (0.7 to 6.5).

        CONCLUSIONS

        Although the absolute risks of thrombotic stroke and myocardial infarction associ-
        ated with the use of hormonal contraception were low, the risk was increased by a
        factor of0.9 to 1.7 with oral contraceptives that included ethinyl estradiol at a dose
        of 20 /Lg and by a factor of 1.3 to 2.3 with those that included ethinyl estradiol at a
        dose of 30 to 40 /Lg, with relatively small differences in risk according to progestin
        type. (Funded by the Danish Heart Association.)



                                 N ENGLJ MED   366;24   NEJM.ORG   JUNE   14, 2072                                                                    2257

                                                   The New England Journal of Medicine
                    Downloaded from nejm.org on November 26, 2018. For personal use only. No other uses without permission.
                                     Copyright© 2012 Massachusetts Medical Society. All rights reserved.




                                                                                                                                                00803775
Exhibit 166                                                                                                                                 JA-0003317
          Case 2:17-cv-04540-WB Document 210-9 Filed 06/14/19 Page 2 of 10



                                           The NEW ENGLAND JOURNAL of MEDICINE




              T
                     HE RISK OF THROMBOEMBOLIC COMPLI-                    ed discharge diagnoses from public and private
                      cations with the use of hormonal contra-            Danish hospitals since 1977, and the Register of
                      ception is an important issue scientifically        Causes of Death. The relevant diagnostic codes are
              and is relevant for counseling women about con-             listed in Table lS in the Supplementary Appendix,
              traceptive options. Several studies have assessed           available with the full text of this article at NEJM
              the risk of venous thromboembolism associated               .org. We identified thrombotic stroke using the
              with the use of newer hormonal contraceptive                diagnostic code for cerebral infarction (which is
              products, (i.e., those from the past 10 years) 1 -s but     used for both cerebral thrombosis and cerebral
              few studies have examined thrombotic stroke and             embolism) and the less-specific diagnostic code
              myocardial infarction, and the results of available         for "cerebral apoplexy"; thrombotic events have
              studies have been conflicting.1-2° Although arte-           been found to constitute 80 to 90% of the events
              rial complications are less frequent than venous            in young women that are classified as cerebral
              complications among young women, the short-                 apoplexy. 21 -23 Transient cerebral ischemic attack
              term and long-term consequences of arterial com-            was not included.
              plications are often more serious.                              To restrict the analysis to first-ever events, we
                  In addition to oral contraceptive pills and intra-      excluded data from all women who had received
              muscular injections of depot medroxyprogester-              a diagnosis of any type of venous or arterial throm-
              one acetate, the options for hormonal contracep-            boric event before the study period (i.e., from 1977
              tion currently include a vaginal ring, transdermal          through 1994). In addition, data from women who
              patches, subcutaneous implants, and the levonor-            had gynecologic, abdominal, breast, lung, or he-
              gestrel-releasing intrauterine device (IUD; known           matologic cancer before the study period were
              in Europe as the levonorgestrel intrauterine sys-           excluded or, if any of these diseases occurred
              tern). The aim of this study was to assess the risks        during the study period, were censored at the
              of thrombotic stroke and myocardial infarction              time of diagnosis (Table lS in the Supplemen-
              associated with the use of various types of hor-            tary Appendix).
              monal contraception, according to estrogen dose,                The National Registry of Patients also records
              progestin type, and route of administration.                surgical codes from public and private hospitals.
                                                                          Data from women who had undergone bilateral
                                  METHODS                                 oophorectomy, unilateral oophorectomy two times,
                                                                          hysterectomy, or a sterilization procedure were ei-
              STUDY POPULATION                                            ther excluded at baseline or censored at the time of
              We followed an open historical cohort of Danish             surgery (Table lS in the Supplementary Appendix).
              women, 15 to 49 years old, for a 15-year period,                Pregnancy outcomes and gestational ages at
              from January 1995 through December 2009. The                termination were identified according to the codes
              population was identified on the basis of data from         specified in Table lS in the Supplementary Appen-
              Statistics Denmark. A unique personal identifi-             dix. Data from women were temporarily censored
              cation number that is given to all Danish citizens          during pregnancy, which was defined as the pe-
              at birth and to people who have immigrated to               riod from conception through 3 months after de-
              Denmark is used in all public registries, allowing          livery (or 1 month after abortion or termination
              reliable linkage of data among different regis-             of ectopic pregnancy). Data from women with a
              tries. Statistics Denmark also provided data on             coagulation disorder were censored at the recorded
              length of schooling, status of education (ongoing           date of the initial diagnosis (Table lS in the Sup-
              or finished), vital status, and emigration. Data            plementary Appendix).
              were censored at the time of death or emigration.               Finally, information about smoking habits was
                  Approval for the study was obtained from the            obtained from the National Registry of Patients.
              Danish Data Protection Agency. Because this was             Information about whether a woman smoked was
              a registry study, the requirement for written in-           available for 480,223 women, covering 5.2 million
              formed consent was waived.                                  person-years of observation (37% of risk time).

              END POINTS                                                  PRESCRIPTION DATA

              Data on clinical end points were obtained from the The Register of Medicinal Products Statistics
              National Registry of Patients, which has collect- provided information, updated daily, about filled


2258                                              N ENGLJ MED 366;24    NEJM.ORG   JUNE 14, 2072


                                              The New England Journal of Medicine
               Downloaded from nejm.org on November 26, 2018. For personal use only. No other uses without permission.
                                Copyright© 2012 Massachusetts Medical Society. All rights reserved.




                                                                                                                             00803776
Exhibit 166                                                                                                                JA-0003318
          Case 2:17-cv-04540-WB Document 210-9 Filed 06/14/19 Page 3 of 10



                      STROKE AND MYOCARDIAL INFARCTION IN HORMONAL CONTRACEPTION




        prescriptions for oral contraceptives and other
        types of hormonal contraception from 1995
                                                                      11,730,326 Women 15-49 yr of age were identified 1995-20091
        through 2009. We categorized the products in use
        according to estrogen dose, progestin type, and
        route of administration.                                                                               103,410 Were excluded (some had more
            Duration of use was estimated to be the period                                                          than one exclusion criterion)
                                                                                                                   9,570 Had previous cancer
        from the date of the prescription until the end date                                                             (before 1995)
        of the last filled prescription or the date of a study                                      f---          10,558 Had previous cardiovascular
                                                                                                                         disease (before 1995)
        event. Further details regarding the assessment of                                                        93,750 Had hysterectomy, bilateral
        duration of use are given in a previous report. 6                                                                oophorectomy, or sterilization
                                                                                                                         (before 1995)
        From the prescription registry, we also obtained
        updated information about medication for the
        treatment of diabetes, heart arrhythmia, hyperten-                   1,626,916 Had no exclusion criteria before 1995
        sion, and hyperlipidemia. Data from women with                I                                                            I
        prescriptions for ovarian stimulants were censored
                                                                                                             758 Were excluded owing to lack of exposure
        at the time that such a prescription was first filled.                                                   time in study period after censoring
                                                                                                               404 Were secondarily excluded owing
                                                                                                                    to cancer, hysterectomy, or bilateral
        STATISTICAL ANALYSIS                                                                                        oophorectomy in study period
        Using Poisson regression, we calculated the es-                                                        320 Were excluded owing to pregnancy
                                                                                                                34 Were excluded owing to ovarian-
        timated risks of thrombotic events, with stratifi-                                                          stimulation therapy
        cation according to estrogen dose (50 µ,g, 30 to
        40 µ,g, or 20 µ,g of ethinyl estradiol or progestin-
                                                                                  1,626,158 Were included in analysis
        only contraceptive), progestin type, route of admin-          I                                                            I
        istration, and duration of use (<1 year, 1 to 4 years,
        or >4 years). The reference group comprised nonus-                                                    218,075 Person-yr were censored owing
        ers (women who had never used hormonal contra-                                                                to surgery
                                                                                                              860,523 Person-yr were censored during
        ception as well as former users), and the estimates                                                           pregnancy
        of relative risk were adjusted for age, calendar year,                                                470,034 Person-yr were censored owing
                                                                                                    ,___              to ovarian-stimulation therapy
        length of schooling, educational level (ongoing or                                                    138,862 Person-yr were censored 3 yr after
        completed), and status with respect to hyperten-                                                              receipt of levonorgestrel-releasing
                                                                                                                        IUD
        sion, heart disease, diabetes, and hyperlipidemia                                                      48,467 Person-yr were censored first mo
        (defined by the use or nonuse of medications for                                                              after switch from one contracep-
                                                                                                                      tive type to another
        these conditions). Imputed values for missing data
        on smoking status were calculated with the use of
        standard procedures ofimputation, 24 and sensitiv-                  1,626,158 Were included in analysis, contributing

        ity analyses that included imputation for smoking             I                  14,251,063 person-yr
                                                                                                                                   I
        status were conducted (Table 2S in the Supplemen-
                                                                     Figure 1. Screening, Exclusions, and Data Censoring.
        tary Appendix).
                                                                     Shown are the numbers of women who met the various exclusion criteria
            Tests for interactions of the different types of
                                                                     and those for whom data were censored. IUD denotes intrauterine device.
        hormonal contraception with age and with pre-
        disposing diseases were conducted. Sensitivity
        analyses in which only the specific code for cere-         1,626,158 women, with 14,251,063 person-years of
        bral infarction, DI63, was included were performed         observation. During this period, 3311 women had
        for all product types. Finally, sensitivity tests were     a first thrombotic stroke (1633 events [49.3%] were
        conducted for the three periods of 1995 through            coded as cerebral infarction, and 1678 [50.7%] as
        1999, 2000 through 2004, and 2005 through 2009.            cerebral apoplexy), and 1725 had a first myocardial
                                                                   infarction. The case fatality rate during the pri-
                             RESULTS                               mary event or subsequent hospital stay was 1.0%
                                                                   for thrombotic stroke (34 of 3311 women) and
        THROMBOTIC EVENTS IN THE STUDY COHORT                      10.8% for myocardial infarction (186 of1725).
        After the exclusion and censoring of data as                   After adjustment for calendar year, educational
        specified in Figure 1, the study cohort included           level, status with respect to predisposing diseases,


                                            N ENGLJ MED 366;24   NEJM.ORG   JUNE 14, 2072                                                                2259

                                                   The New England Journal of Medicine
                    Downloaded from nejm.org on November 26, 2018. For personal use only. No other uses without permission.
                                     Copyright© 2012 Massachusetts Medical Society. All rights reserved.




                                                                                                                                                  00803777
Exhibit 166                                                                                                                                    JA-0003319
               Case 2:17-cv-04540-WB Document 210-9 Filed 06/14/19 Page 4 of 10



                                                   The NEW ENGLAND JOURNAL of MEDICINE



                    and use or nonuse of hormonal contraception, the                 posing disorders, as compared with women who
                    incidence rates of thrombotic stroke and myocar-                 did not fill prescriptions for these medications,
                    dial infarction were increased by factors of 20 and              were as follows: for diabetes, 2.73 (95% confidence
                    100, respectively, in the oldest age group (45 to 49             interval [CI], 2.32 to 3.22) and 4.66 (95% CI, 3.88
                    years) as compared with the youngest age group                   to 5.61); for hypertension, 2.32 (95% CI, 2.14 to
                    (15 to 19 years) (Table 1).                                      2.50) and 2.17 (95% CI, 1.95 to 2.42); and for
                        Women with the highest level of education had                hyperlipidemia, 2.11 (95% CI, 1.74 to 2.56) and
                    about half as many thrombotic strokes and about                  1.88 (95% CI, 1.46 to 2.41) (Table 1).
                    one third as many myocardial infarctions as
                    women with the lowest level of education (Table 1).              HORMONAL CONTRACEPTION AND ARTERIAL

                    The relative risks of thrombotic stroke and myo-                 THROMBOSIS

                    cardial infarction, respectively, among women who                In 4.9 million person-years of use of hormonal
                    filled prescriptions for medications to treat predis-            contraception, 1051 women had a thrombotic

  Table 1. Incidence Rates and Adjusted Relative Risks ofThrombotic Stroke and Myocardial Infarction among Nonpregnant Danish Women,
  According to Age, Calendar Year, Educational Level, and Predisposing Risk Factors, 1995-2009.

                                             No. of
  Variable                                  Person-yr               Thrombotic Stroke                                Myocardial Infarction

                                                        No. of    Incidence       Adjusted Relative     No. of      Incidence      Adjusted Relative
                                                        Events       Rate          Risk (95% Cl)*       Events         Rate         Risk (95% Cl)*

                                                                 no. of events/                                    no. ofevents/
                                                                   100,000                                           100,000
                                                                   person-yr                                         person-yr
  Age
        15-19 yr                            2,075,087      70          3.4        0.05 (0.04-0.06)             9        0.4        0.01 (0.01-0.02)
     20--24 yr                              1,961,761     110         5.6         0.07 (0.06-0.09)         13           0.7        0.02 (0.01-0.03)
     25-29yr                                1,906,954     201        10.5         0.16 (0.13-0.18)         41           2.2        0.06 (0.04-0.08)
        30-34yr                             2,053,357     317        15.4         0.26 (0.23-0.30)        102           5.0        0.15 (0.12-0.18)
        35-39 yr                            2,149,752     501        23.3         0.40 (0.36-0.44)        262          12.2        0.36 (0.31-0.41)
     40-44yr                                2,104,119     825        39.2         0.65 (0.59--0.71)       534          25.4        0.71 (0.64-0.80)
     45-49yr                                2,000,033   1287         64.4               1.00              764          38.2              1.00
  Year
        1995                                1,110,157     183        16.5               1.00              108           9.7              1.00
        1996                                1,082,648     172        15.9         0.91 (0.74-1.12)        105           9.7        0.94 (0.72-1.23)
        1997                                1,052,178     192        18.3         1.02 (0.83-1.25)        104           9.9        0.94 (0.72-1.23)
        1998                                1,026,757     168        16.4         0.89 (0.72-1.10)        100           9.7        0.90 (0.69-1.19)
        1999                                1,001,828     219        21.9         1.16 (0.95-1.41)        109          10.9        0.98 (0.75-1.28)
        2000                                  981,241     211        21.5         1.11 (0.91-1.36)        125          12.7        1.12 (0.87-1.45)
        2001                                  959,246     218        22.7         1.15 (0.94-1.40)        133          13.9        1.19 (0.92-1.53)
        2002                                  938,943     224        23.9         1.18 (0.97-1.44)        143          15.2        1.27 (0.99-1.64)
        2003                                  918,924     236        25.7         1.25 (1.03-1.51)        148          16.1        1.32 (1.03-1.70)
        2004                                  903,351     232        25.7         1.22 (1.00-1.48)        126          14.0        1.12 (0.87-1.45)
        2005                                  883,911     243        27.5         1.28 (1.06-1.56)        117          13.2        1.05 (0.80--1.36)
        2006                                  867,957     273        31.5         1.45 (1.20-1.75)        102          11.8        0.91 (0.69-1.20)
        2007                                  852,227     251        29.5         1.34 (1.10-1.62)        121          14.2        1.09 (0.84-1.42)
        2008                                  843,664     232        27.5         1.24 (1.02-1.51)         87          10.3        0.78 (0.59-1.04)
        2009                                  828,032     257        31.0         1.39 (1.15-1.69)         97          11.7        0.89 (0.67-1.18)




2260                                                      N ENGLJ MED 366;24       NEJM.ORG    JUNE 14, 2072


                                                     The New England Journal of Medicine
                      Downloaded from nejm.org on November 26, 2018. For personal use only. No other uses without permission.
                                       Copyright© 2012 Massachusetts Medical Society. All rights reserved.




                                                                                                                                                       00803778
Exhibit 166                                                                                                                                       JA-0003320
          Case 2:17-cv-04540-WB Document 210-9 Filed 06/14/19 Page 5 of 10



                            STROKE AND MYOCARDIAL INFARCTION IN HORMONAL CONTRACEPTION




          Table 1. (Continued.)

                                                       No. of
          Variable                                    Person-yr                Thrombotic Stroke                           Myocardial Infarction

                                                                  No. of     Incidence      Adjusted Relative   No. of    Incidence       Adjusted Relative
                                                                  Events        Rate         Risk (95% Cl)*     Events       Rate          Risk (95% Cl)*

                                                                            no. ofevents/                                no. of events/
                                                                              100,000                                      100,000
                                                                              person-yr                                    person-yr
          Educational levelt
              Elementary school completed             3,808,238      1355         35.6      2.06 (1.85-2.29)     816          21.4        3.08 (2.63-3.61)
              High school ongoing or completed        1,638,840       198         12.1        1.1 (0.93-1.31)     72           4.4        1.31 (0.99-1.72)
              High school and middle education        3,778,853      1080        28.6         1.4 (1.26-1.56)    587          15.5        1.87 (1.59-2.20)
                 ongoing or completed
              High school and long education          2,383,029      470          19.7             1.00          194           8.1              1.00
                 ongoing or completed
              Unknown                                 2,642,102       208          7.9       1.88 (1.54-2.28)     56           2.1        2.36 (1.72-3.24)
          Risk factor
              Diabetes:]:                               123,264       186        150.9      2.73 (2.32-3.22)     159         129.0        4.66 (3.88-5.61)
              Hypertension:]:                         1,343,081      1039         77.4      2.32 (2.14-2.50)     581          43.3        2.17 (1.95-2.42)
              Hyperlipidemia:j:                          63,111       139      220.3        2.11 (1.74-2.56)      85         134.7        1.88 (1.46-2.41)
              Arrhythmia:]:                              69,752        68         97.5       1.80 (1.41-2.29)     54          77.4        2.56 (1.95-3.37)
              Smoking§                                1,195,490       204         17.1       1.57 (1.31-1.87)    112           9.37       3.62 (2.69--4.87)

        '' Relative risks were adjusted for hormonal contraception and the other variables included in the table.
        t In Denmark, middle education is defined as 4 years of education after high school, and long education as 5 to 6 years of education after
            high school.
        :j: Risk factors were identified on the basis of the use of medications that are used to treat these conditions.
        § Data on smoking are for the subpopulation with available information (480,223 women, covering 5.2 million person-years of observation
            and including about 1.2 million person-years among smokers).


        stroke and 497 had a myocardial infarction; the                 justed relative risks of thrombotic events for users
        crude incidence rates were 21.4 and 10.1 per 100,000            as compared with nonusers (Table 2). The esti-
        person-years, respectively. The corresponding in-               mated relative risks of thrombotic stroke and
        cidence rates in 9,336,662 person-years of nonuse,              myocardial infarction among users of combined
        during which 2260 women had a thrombotic stroke                 oral contraceptive pills that included ethinyl estra-
        and 1228 had a myocardial infarction, were 24.2                 diol at a dose of 30 to 40 µ,g did not differ signifi-
        and 13.2 per 100,000 person-years, with the high-               cantly according to the type of progestin, ranging
        er rates primarily due to older age and a higher                from 1.40 to 2.20 for stroke and from 1.33 to 2.28
        frequency of predisposing conditions among non-                 for myocardial infarction. For both end points, the
        users (Table 2).                                                risk estimates were lowest with contraceptive pills
           The risk among previous users was similar to                 that included norgestimate or cyproterone acetate
        the risk among women who had never used hor-                    and were highest with those that included noreth-
        monal contraception. The rate ratio for thrombotic              indrone or desogestrel (Table 2).
        stroke among previous users, as compared with                       For women who used desogestrel with a re-
        women who had never used hormonal contracep-                    duced dose of ethinyl estradiol (20 µ,g), as com-
        tion, was 1.04 (95% CI, 0.95 to 1.15), and for myo-             pared with nonusers, the relative risks of throm-
        cardial infarction, 0.99 (95% CI, 0.86 to 1.13).                botic stroke and myocardial infarction were 1.53
           After stratifying the data for current users of               (95% CI, 1.26 to 1.87) and 1.55 (95% CI, 1.13 to
        hormonal contraception according to estrogen                    2.13), respectively. For women who used drospi-
        dose, progestin type, and route of administration,              renone with ethinyl estradiol at a dose of 20 µ,g,
        we estimated the crude incidence rates and ad-                  the relative risk of thrombotic stroke was 0.88


                                                N ENGLJ MED 366;24    NEJM.ORG     JUNE 14, 2072                                                       2261

                                                       The New England Journal of Medicine
                        Downloaded from nejm.org on November 26, 2018. For personal use only. No other uses without permission.
                                         Copyright© 2012 Massachusetts Medical Society. All rights reserved.




                                                                                                                                                   00803779
Exhibit 166                                                                                                                                    JA-0003321
               Case 2:17-cv-04540-WB Document 210-9 Filed 06/14/19 Page 6 of 10



                                                          The NEW ENGLAND JOURNAL of MEDICINE




  Table 2. Incidence Rates and Adjusted Relative Risks ofThrombotic Stroke and Myocardial Infarction among Users of Different Types
  of Hormonal Contraception, as Compared with Nonusers.*

                                               No. of
  Type of Hormonal Contraception              Person-yr               Thrombotic Stroke                                Myocardial Infarction

                                                           No. of    Incidence       Adjusted Relative     No. of      Incidence      Adjusted Relative
                                                           Events       Rate          Risk (95% Cl)t       Events         Rate         Risk (95% Cl)t

                                                                    no. of events/                                    no. ofevents/
                                                                      100,000                                           100,000
                                                                      person-yr                                         person-yr
   None                                       9,336,662     2260        24.2               1.00             1228          13.2               1.00
   Ethinyl estradiol, 50 µg
       No reth ind ro ne                         43,234        9        20.8          1.27 (0.66-2.45)        11          25.4        2.74 (1.51-4.97)
       Levonorgestrel                           54,474        32        58.7         2.26 (1.59-3.20)         36          66.1        4.31 (3.09-6.00)
   Ethinyl estradiol, 30 to 40 µg
       Norethindrone                           126,984        28        22.1         2.17 (1.49-3.15)         14          11.0        2.28 (1.34-3.87)
       Levonorgestrel                          460,559       144        31.3          1.65 (1.39-1.95)        91          19.8        2.02 (1.63-2.50)
       Norgestimate                            453,536        78        17.2          1.52 (1.21-1.91)        28           6.2        1.33 (0.91-1.94)
       Desogestrel                             313,560        99        31.6         2.20 (1.79-2.69)         43          13.7        2.09 (1.54-2.84)
       Gestodene                              1,318,962      285        21.6          1.80 (l.58-2.Q4)       133          10.1        1.94 (1.62-2.33)
       Drospirenone                            286,770        52        18.1          1.64 (1.24-2.18)        18           6.3        1.65 (1.03-2.63)
       Cyproterone acetate                      187,145       29        15.5          1.40 (0.97-2.03)        12           6.4        1.47 (0.83-2.61)
   Ethinyl estradiol, 20 µg
       Desogestrel                             695,603       105        15.1          1.53 (1.26-1.87)        40           5.8        1.55 (1.13-2.13)
       Gestodene                               564,268        88        15.6          1.70 (1.37-2.12)        21           3.7        1.20 (0.77-1.85)
       Drospirenone                             23,056          2        8.7         0.88 (0.22-3.53)             0        0             0 (0.00-12.99)
   Progestin only
       Norethindrone                            85,874        28        32.6          1.35 (0.93-1.96)            9       10.5        0.81 (0.42-1.56)
       Levonorgestrel                             8,556         1       11.7         0.44 (0.06-3.12)             0        0             0 (0.00-35.01)
       Desogestrel                               29,185         9       30.8          1.37 (0.71-2.63)            4       13.7        1.46 (0.55-3.90)
       Levonorgestrel IUD                       184,875       45        24.3         0.73 (0.54-0. 98)        31          16.8        1.02 (0.71-1.46)
       Implant                                  24,954          3       12.0         0.88 (0.28-2.72)             3       12.0        2.14 (0.69---6.65)
   Other
       Patch                                      4,748         2       42.1         3.15 (0.79-12.60)            0        0             0 (0.00---63.10)
      Vaginal ring                               38,246       12        31.4         2.49 (1.41-4.41)             3        7.8        2.08 (0.67-6.48)

 '' IUD denotes intrauterine device.
 t Relative risks were adjusted for age, educational level, calendar year, and risk factors.



                           (95% CI, 0.22 to 3.53); there were no myocardial              among women who used contraceptive patches
                           infarctions in this group.                                    and 2.49 (95% CI, 1.41 to 4.41) among those who
                              None of the progestin-only products, includ-               used a vaginal ring. Numbers of myocardial infarc-
                           ing the levonorgestrel-releasing IUD and the sub-             tions were too low to provide reliable estimates.
                           cutaneous implants, significantly increased the                  An analysis adjusted for differences in progestin
                           risk of thrombotic stroke or myocardial infarction            type, age, and calendar year showed that com-
                           (Table 2), but the numbers were small for several             bined oral contraceptives with doses of ethinyl
                           of these groups. In contrast, the relative risk of            estradiol of 20 /Lg, 30 to 40 /Lg, and 50 /Lg were
                           thrombotic stroke was 3.15 (95% CI, 0.79 to 12.6)             associated with a relative risk of thrombotic


2262                                                           N ENGLJ MED 366;24      NEJM.ORG   JUNE 14, 2072


                                                           The New England Journal of Medicine
                            Downloaded from nejm.org on November 26, 2018. For personal use only. No other uses without permission.
                                             Copyright© 2012 Massachusetts Medical Society. All rights reserved.




                                                                                                                                                            00803780
Exhibit 166                                                                                                                                           JA-0003322
          Case 2:17-cv-04540-WB Document 210-9 Filed 06/14/19 Page 7 of 10



                      STROKE AND MYOCARDIAL INFARCTION IN HORMONAL CONTRACEPTION




        stroke of 1.60 (95% CI, 1.37 to 1.86), 1.75 (95%                              DISCUSSION
        CI, 1.61 to 1.92), and 1.97 (95% CI, 1.45 to 2.66),
        respectively (P = 0.24 for trend). The correspond-        The rates of thrombotic stroke and myocardial
        ing relative risks for myocardial infarction were         infarction increased by factors of 20 and 100, re-
        1.40 (95% CI, 1.07 to 1.81), 1.88 (95% CI, 1.66           spectively, with increasing age. Only small differ-
        to 2.13), and 3.73 (95% CI, 2.78 to 5.00), respec-        ences in risk were observed between women who
        tively (P<0.001 for trend).                               took combination pills containing intermediate-
                                                                  dose ethinyl estradiol (30 to 40 /Lg) and those who
        SMOKING                                                   took low-dose ethinyl estradiol (20 /Lg), and only
        Information about whether a woman smoked was              minor variations in risk were associated with dif-
        available for 480,223 women, covering 5.2 million         ferent progestin types.
        person-years of observation and including 1.2 mil-            The increased incidence of thrombotic stroke
        lion person-years among smokers. Smoking status           over the 15-year study period probably reflects
        was known for 582 women who had a thrombotic              improvements in the diagnostic equipment, allow-
        stroke and for 193 women who had a myocardial             ing the detection of small cerebral infarctions,
        infarction. For women who smoked as compared              rather than a real increase in incidence. The steep
        with those who did not, the relative risks of throm-      increase in incidence with older age has been
        botic stroke and myocardial infarction were 1.57          shown in several previous studies.9 - 11 , 25 This in-
        (95% CI, 1.31 to 1.87) and 3.62 (95% CI, 2.69 to          formation has clinical implications, given that ar-
        4.87), respectively. However, smoking had no con-         terial thrombosis after the age of 30 years is more
        founding influence on the relative risk of arterial       frequent and has more serious consequences than
        thrombosis among users of different types of hor-         venous thrombosis. 6 The risk of arterial thrombo-
        monal contraception, after adjustment for age and         sis should therefore be considered together with
        predisposing conditions, and the results of an anal-      the risk of venous thrombosis when hormonal
        ysis in which smoking status was imputed were             contraception is prescribed.
        similar to the results with no imputation of                  The relative risk of thrombotic stroke of 1.4 to
        smoking status (Table 2S in the Supplementary             2.2 among current users of oral contraceptives
        Appendix).                                                containing ethinyl estradiol at a dose of 30 to
                                                                  40 /Lg is slightly lower than previously reported
        SENSITIVITY ANALYSES                                      (Table 4S in the Supplementary Appendix). In a
        There was no consistent interaction between the           multicenter World Health Organization study,
        use of oral contraceptives and the relative risk of       Poulter et al. found that women who used second-
        thrombotic stroke or myocardial infarction in             generation oral contraceptive pills with levonor-
        different age groups, and there were no trends            gestrel, as compared with nonusers, had a relative
        according to duration of use for either end point         risk of thrombotic stroke of 2.7 (95% CI, 1.8 to
        (Table 3). The sensitivity analysis, which included       4.1) and users of third-generation pills had a rela-
        only women with the diagnostic code for cerebral          tive risk of 1.8 (95% CI, 0.6 to 5.2). 9 Among
        infarction, provided slightly higher risk estimates       women who had their blood pressure measured
        than our primary analysis of thrombotic stroke            before obtaining a prescription, these risk esti-
        (Table 3S in the Supplementary Appendix). Al-             mates were reduced to 2.0 (95% CI, 1.1 to 3.6) and
        though the incidence rate of thrombotic stroke            1.6 (95% CI, 0.4 to 6.6), respectively. 9 These esti-
        increased over time, we could not detect any con-         mates are closer to ours, perhaps because a major-
        sistent change in the estimated relative risks of the     ity of Danish women have their blood pressure
        two end points for four different product groups          checked before obtaining prescriptions for oral
        during the three periods of 1995 through 1999,            contraceptives.
        2000 through 2004, and 2005 through 2009 (data                In our secondary analysis, which included only
        not shown). We found no interaction between the           the code for cerebral infarction, we observed a
        use of hormonal contraception and predisposing            slightly higher relative risk of stroke associated
        disease for the risk of thrombotic stroke or myo-         with hormonal contraception, as compared with
        cardial infarction. The age distribution according        our primary analysis. This difference may have
        to product group is shown in Figure 2S in the             been due to the inclusion of 15 to 20% of hemor-
        Supplementary Appendix.                                   rhagic strokes in the primary analysis that were


                                           N ENGLJ MED 366;24   NEJM.ORG   JUNE 14, 2072                                          2263

                                                  The New England Journal of Medicine
                   Downloaded from nejm.org on November 26, 2018. For personal use only. No other uses without permission.
                                    Copyright© 2012 Massachusetts Medical Society. All rights reserved.




                                                                                                                               00803781
Exhibit 166                                                                                                                  JA-0003323
          Case 2:17-cv-04540-WB Document 210-9 Filed 06/14/19 Page 8 of 10



                                            The NEW ENGLAND JOURNAL of MEDICINE




               Table 3. Relative Risk ofThrombotic Stroke and Myocardial Infarction among Users of Selected Types of Combined
               Oral Contraception with Ethinyl Estradiol at a Dose of30 to 40 µg, as Compared with Nonusers, According to Duration
               of Use.

                                                      No. of
               Type of Hormonal Contraception        Person-yr             Thrombotic Stroke               Myocardial Infarction

                                                                       No. of        Relative Risk      No. of      Relative Risk
                                                                       Events         (95%CI)           Events       (95%CI)

               Nonuse                               9,336,662          2260              1.00           1228             1.00
               Levonorgestrel
                  <l yr                               175,205            45        1.72 (1.28-2.32)       24      1.91 (1.27-2.87)
                  1--4 yr                             190,598            49        1.50 (1.13-1.99)       32      1.95 (1.37-2.77)
                  >4 yr                                94,756            so        1.74 (1.31-2.30)       35      2.26 (1.61-3.17)
               Desogestrel
                  <l yr                               131,061            31        1. 91 (1.34-2.73)      10      1.45 (0.78-2. 71)
                  1--4 yr                             130,633            38        2.13 (1.54-2.94)       21      2.67 (1.73-4.12)
                  >4 yr                                51,866            30        2.48 (1.73-3.56)       12      2.09 (1.18-3.69)
               Gestodene
                  <l yr                               541,756           107        1.91 (1.57-2.33)       44      1. 97 (1.45-2.67)
                  1--4 yr                             554,721            96        1.5 3 (1.2 4-1.88)     47      1.83 (1.36-2.46)
                  >4yr                                222,485            82        1.86 (1.49-2.33)       42      2.08 (1.52-2.84)
               Drospirenone
                  <l yr                               139,543            30        2.00 (1.38-2.88)        8      1.64 (0.81-3.30)
                   l-4yr                              116,873            11        0.84 (0.46-1.52)        8      1.91 (0.95-3.84)
                  >4yr                                 30,353            11        2.20 (1.21-3.98)        2      1.12 (0.28-4.50)
               All above types
                  <l yr                               987,564           213        1.90 (1.64-2.20)       86      1.85 (1.48-2.31)
                   l-4yr                              992,825           194        1.55 (1.33-1.80)      108      1. 99 (1.63-2.43)
                  >4yr                                399,461           173        1.93 (1.65-2.26)       91      2.11 (1.70--2.62)



              coded as cerebral apoplexy, supporting the find-            embolism that was 2.2 times (95% CI, 1.6 to 3.0)
              ing that oral contraception is associated with a            as high as the risk among nonusers.11 The odds
              lower risk of cerebral hemorrhage than of cere-             ratio for cerebral thromboembolism among users
              bral infarction. 26 -28                                     of third-generation pills was 1.4 (95% CI, 1.0 to
                 Heinemann et al. reported a case-control study           1.9). These results are in accordance with our
              showing that women who used second-generation               current findings.
              oral contraceptive pills with levonorgestrel or nor-            Gronich et al. recently found that oral contra-
              gestimate had a risk of thrombotic stroke that was          ceptives with drospirenone and ethinyl estradiol at
              2.7 times (95% CI, 1.5 to 4.6) as high as the risk          a dose of 30 /Lg were associated with the same
              among nonusers and those who used third-gener-              magnitude of risk as second-generation and third-
              ation pills had a risk that was 3.4 times (95% CI,          generation pills with the same dose of estrogen8
              1.9 to 6.4) as high. 10 These estimates are higher          - results that are in agreement with ours. Our
              than those reported in the present study.                   data suggest a relatively high risk of thrombotic
                 In a previous Danish case-control study that             stroke with the use of a vaginal ring and possibly
              covered the period from 1994 through 1998, we               with the use of transdermal patches. Until further
              found that users of second-generation oral con-             evidence emerges, one might expect a higher risk
              traceptive pills had a risk of cerebral thrombo-            of thrombotic stroke with parenteral administra-


2264                                              N ENGLJ MED 366;24    NEJM.ORG     JUNE 14, 2072


                                              The New England Journal of Medicine
               Downloaded from nejm.org on November 26, 2018. For personal use only. No other uses without permission.
                                Copyright© 2012 Massachusetts Medical Society. All rights reserved.




                                                                                                                                      00803782
Exhibit 166                                                                                                                         JA-0003324
          Case 2:17-cv-04540-WB Document 210-9 Filed 06/14/19 Page 9 of 10



                       STROKE AND MYOCARDIAL INFARCTION IN HORMONAL CONTRACEPTION




        tion than with oral administration (estrogen com-             period of 5 years, many women have it removed
        bined with progestin).                                        before the expiration date. Because of this un-
            There was a relatively high correlation in risk           certainty, we censored data for women with a
        estimates for thrombotic stroke and myocardial                levonorgestrel-releasing IUD after 3 years, unless
        infarction among the different product groups                 another prescription for hormonal contraception
        - a finding that increases the likelihood that the            was filled before that date. This approach reduced
        observed differences in risk were real rather than            our exposure time for this specific product but
        random variations. One previous study showed a                increased the probability that the women who
        tendency toward a higher relative risk of myocar-             were classified as having a levonorgestrel-releas-
        dial infarction with the use of third-generation, as          ing IUD actually did have it.
        compared with second-generation, oral contra-                    Data on body-mass index were not available, but
        ceptives, 16 three showed the opposite result, 13 •14 •19     body-mass index was not a confounder in our
        and one showed no difference 18 (Table 4S in the              previous study.11 Smoking, although an important
        Supplementary Appendix). We found no consistent               risk factor for arterial thrombosis, had no con-
        difference according to progestin type, but the               founding influence in either this study or our
        risk decreased with lower doses of estrogen. We               previous one, in which we had more comprehen-
        also found that low-dose pills were associated with           sive information about this potential confounder.
        approximately a 50% increase in the risk of myo-              Therefore, it is not likely that our results were
        cardial infarction and intermediate-dose pills with           strongly influenced by incomplete data on these
        up to a 100% increase in risk.                                two potential confounders. However, in the ab-
            A crucial point in all registry-based studies is          sence of definitive data, we cannot be sure wheth-
        the validity of the diagnostic codes. In our 2002             er there would be an interaction with smoking.
        study, we excluded 5.0% of women with a diag-                    In conclusion, women who used oral contra-
        nosis of thrombotic stroke because of an absence              ceptives with ethinyl estradiol at a dose of 30 to
        of confirmation from the patient or the treating              40 /Lg had a risk of arterial thrombosis that was
        department.11 The diagnosis of myocardial infarc-             1.3 to 2.3 times as high as the risk among non-
        tion has been found to be valid in 93.6% of pa-               users, and women who used pills with ethinyl
        tients of all ages, 29 and the percentage is probably         estradiol at a dose of 20 /Lg had a risk that was
        higher among young patients. Any diagnostic mis-              0.9 to 1.7 times as high, with only small differ-
        classification may have led to an underestimation             ences according to progestin type. We estimate
        of the relative risks among current users. Another            that among 10,000 women who use desogestrel
        limitation is that, for some women, there may have            with ethinyl estradiol at a dose of 20 /Lg for 1 year,
        been a time lag between the date of the prescrip-             2 will have arterial thrombosis and 6.8 women
        tion and the date the medication was actually                 taking the same product will have venous throm-
        started.                                                      bosis. Although venous thrombosis is three to four
            We had detailed and valid exposure information            times as frequent as arterial thrombosis among
        because the prescriptions were transferred elec-              young women, the latter is associated with higher
        tronically from the pharmacies by bar codes                   mortality and more serious consequences for the
        linked to the personal identification number. We              survivors. Therefore, these figures should be taken
        were thus free of recall bias, an issue of concern            into account when prescribing hormonal contra-
        in all retrospective case-control studies. The na-            ception.
        tional cohort design ensured a large sample and                  Supported by a grant (09-10-R75-A2725-22568) from the Dan-
        allowed the calculation of risk estimates for spe-            ish Heart Association.
        cific product groups according to estrogen dose,                 Dr. Lidegaard reports receiving grant support from Bayer
                                                                      Pharma and lecture fees and travel reimbursements from Bayer
        progestin type, and route of administration - the             Denmark, MSD Denmark, and Theramex, and providing testi-
        majority with an acceptable precision. The de-                mony in a U.S. legal case on oral contraception and venous
        sign also avoided the problem of sample reduction             thromboembolism; and Dr. Ukkegaard, receiving travel reim-
                                                                      bursements from Pfizer. No other potential conflict of interest
        due to nonresponse in survey studies, ensuring a              relevant to this article was reported.
        high external validity.                                          Disclosure forms provided by the authors are available with
            For the levonorgestrel-releasing IUD, we had              the full text of this article at NEJM.org.
                                                                         We thank Lars Haugaard Nielsen for help with the prepara-
        information only about the dates that the women               tion of the data obtained from the Danish Register of Medicinal
        received the IUD. Although this IUD has a valid               Product Statistics.



                                            N ENGLJ MED 366;24      NEJM.ORG   JUNE 14, 2072                                                 2265

                                                   The New England Journal of Medicine
                    Downloaded from nejm.org on November 26, 2018. For personal use only. No other uses without permission.
                                     Copyright© 2012 Massachusetts Medical Society. All rights reserved.




                                                                                                                                          00803783
Exhibit 166                                                                                                                             JA-0003325
         Case 2:17-cv-04540-WB Document 210-9 Filed 06/14/19 Page 10 of 10



                                STROKE AND MYOCARDIAL INFARCTION IN HORMONAL CONTRACEPTION



              REFERENCES

              1.   Parkin L, Skegg DCG, Wilson M, Her-     10. Heinemann LAJ, Lewis MA, Spitzer          contraceptive use and risk of myocardial
              bison GP, Paul C. Oral contraceptives and    WO, Thorogood M, Guggenmoss-Holz-             infarction among Swedish women. Fertil
              fatal pulmonary embolism. Lancet 2000;       mann I, Bruppacher R. Thromboembolic          Steril 2007;88:310-6.
              355:2133-4.                                  stroke in young women. Contraception          21. Walker AE, Robins M, Weinfeld FD.
              2. Van Hylckama Vlieg A, Helmerhorst         1998;57:29-37.                                The National Survey of Stroke: clinical
              FM, Vandenbroucke JP, Doggen CJ, Rosen-      11. Lidegaard (/), Kreiner S. Oral contra-    findings. Stroke 1981;12:Suppl 1:1-13-1-31.
              daal FR. The venous thrombotic risk of       ceptives and cerebral thrombosis: a five-     22. Robins M, Baum HM. The National
              oral contraceptives, effects of estrogen     year national case-control study. Contra-     Survey of Stroke: incidence. Stroke 1981;
              dose and progestagen type: results of the    ception 2002;65:197-205.                      12:Suppl 1:1-45-1-57.
              MEGA case-control study. BMJ 2009;339:       12. Stampfer MJ, Willett WC, Colditz GA,      23. Mettinger KL, Soderstrom CE, Al-
              b2921.                                       Speizer FE, Hennekens CH. A prospective       lander E. Epidemiology of acute cerebra-
              3. Lidegaard (/), Ukkegaard E, Svendsen      study of past use of oral contraceptive       vascular disease before the age of 55 in
              AL, Agger C. Hormonal contraception and      agents and risk of cardiovascular disease.    the Stockholm County 1973-77. I. Inci-
              risk of venous thromboembolism: nation-      N Engl J Med 1988;319:1313-7.                 dence and mortality rates. Stroke 1984;15:
              al follow-up study. BMJ 2009;339:b2890.      13. Lewis MA, Heinemann LAJ, Spitzer          795-801.
              4. Parkin L, Sharples K, Hernandez RK,       WO, MacRae KD, Bruppacher R. The use          24. Horton NJ, Lipsitz SR. Multiple impu-
              Jick SS. Risk of venous thromboembolism      of oral contraceptives and the occurrence     tation in practice: comparison of software
              in users of oral contraceptives containing   of acute myocardial infarction in young       packages for regression models with miss-
              drospirenone or levonorgestrel: nested       women. Contraception 1997;56:129-40.          ing variables. Am Stat 2001;55:244-54.
              case-control study based on UK General       14. Poulter NR, Chang CL, Farley TMM,         25. Schmidt M, Jacobsen JB, Lash TL,
              Practice Research Database. BMJ 2011;        Kelaghan J, Meirik 0, Marmot MG. Acute        B¢tker HE, S¢rensen HT. 25 Year trends
              342:d2139.                                   myocardial infarction and combined oral       in first time hospitalisation for acute
              5. Jick SS, Hernandez RK. Risk of non-       contraceptives: results of an international   myocardial infarction, subsequent short
              fatal venous thromboembolism in women        multicentre case-control study. Lancet        and long term mortality, and the prog-
              using oral contraceptives containing dro-    1997;349:1202-9.                              nostic impact of sex and comorbidity: a
              spirenone compared with women using          15. Sidney S, Siscovick DS, Petitti DB, et    Danish nationwide cohort study. BMJ
              oral contraceptives containing levonor-      al. Myocardial infarction and use of low-     2012;344:e356.
              gestrel: case-control study using United     dose oral contraceptives: a pooled analy-     26. Hannaford PC, Croft PR, Kay CR. Oral
              States claims data. BMJ 2011;342:d2151.      sis of 2 US studies. Circulation 1998;98:     contraception and stroke: evidence from
              6. Lidegaard (/), Nielsen LH, Skovlund       1058-63.                                      the Royal College of General Practitio-
              CW, Skjeldestad FE, Ukkegaard E. Risk        16. Dunn N, Thorogood M, Faragher B, et       ners' Oral Contraception Study. Stroke
              of venous thromboembolism from use of        al. Oral contraceptives and myocardial        1994;25:935-42.
              oral contraceptives containing different     infarction: results of the MICA case-con-     27. Haemorrhagic stroke, overall stroke
              progestogens and estrogen doses: Danish      trol study. BMJ 1999;318:1579-83.             risk, and combined oral contraceptives:
              cohort study 2001-9. BMJ 2011;343:d6423.     17. Dunn NR, Arscott A, Thorogood M.          results of an international, multicentre,
              7. Food and Drug Administration Office       The relationship between use of oral con-     case-control study. Lancet 1996;348:505-
              of Surveillance and Epidemiology. Com-       traceptives and myocardial infarction in      10.
              bined hormonal contraceptives (CHCs) and     young women with fatal outcome, com-          28. Schwartz SM, Petitti DB, Siscovick
              the risk of cardiovascular disease end-      pared to those who survive: results from      DS, et al. Stroke and use oflow-dose oral
              points (http://www.fda.gov/downloads/        the MICA case-control study. Contracep-       contraceptives in young women. Stroke
              Drugs/DrugSafety/UCM277384.pdf).             tion 2001;63:65-9.                            1998;29:2277-84.
              8. Gronich N, Lavi I, Rennert G. Higher      18. Rosenberg L, Palmer JR, Rao RS, Sha-      29. Madsen M, Davidsen M, Rasmussen
              risk of venous thrombosis associated with    piro S. Low-dose oral contraceptive use       S, Abildstrom SZ, Osler M. The validity of
              drospirenone-containing oral contracep-      and the risk of myocardial infarction.        the diagnosis of acute myocardial infarc-
              tives: a population-based cohort study.      Arch Intern Med 2001;161:1065-70.             tion in routine statistics: a comparison of
              CMAJ 2011;183(18):El319-El325.               19. Tanis BC, van den Bosch MA, Kem-          mortality and hospital discharge data
              9. Poulter NR, Chang CL, Farley TM,          meren JM, et al. Oral contraceptives and      with the Danish MONICA registry. J Clin
              Marmot MG, Meirik 0. Effect on stroke of     the risk of myocardial infarction. N Eng!J    Epidemiol 2003;56:124-30.
              different progestagens in low oestrogen      Med 2001;345:1787-93.                         Copyright © 2012 Massachusetts Medical Society.
              dose oral contraceptives. Lancet 1999;       20. Margolis KL, Adami HO, Luo J, Ye W,
              354:301-2.                                   Weiderpass E. A prospective study of oral




                                                               NEJM 200TH ANNIVERSARY ARTICLES
                                           The NEJM 200th Anniversary celebration includes publication of a series
                                                   of invited review and Perspective articles throughout 2012.
                                          Each article explores a story of progress in medicine over the past 200 years.
                                          The collection of articles is available at the NEJM 200th Anniversary website,
                                                                    http://NEJM200.NEJM.org.




2266                                                   N ENGLJ MED 366;24      NEJM.ORG     JUNE 14, 2072


                                                  The New England Journal of Medicine
                   Downloaded from nejm.org on November 26, 2018. For personal use only. No other uses without permission.
                                    Copyright© 2012 Massachusetts Medical Society. All rights reserved.




                                                                                                                                                           00803784
Exhibit 166                                                                                                                                           JA-0003326
